                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION


 MARQUISHA HOLMES, individually,
 and on Behalf of All Others Similarly
 Situated,                                                        CIVIL ACTION NO.

        Plaintiffs,                                           JURY TRIAL DEMANDED

 vs.

 WPB HOSPITALITY, LLC
 d/b/a SPEARMINT RHINO
 GENTLEMAN’S CLUB, and
 KATHY VERCHER, individually,

       Defendants.
 ___________________________________/

              PLAINTIFF’S CLASS/COLLECTIVE ACTION COMPLAINT

                                      I.      SUMMARY

       Congress designed the Fair Labor Standards Act of 1938 (“FLSA”) to remedy situations

“detrimental to the maintenance of the minimum standard of living necessary for health, efficiency,

and general well-being of workers.” 29 U.S.C. § 202(a). To achieve this broad remedial purpose,

the FLSA establishes minimum wage and overtime requirements for covered employees. 29

U.S.C. § 206. These provisions, coupled with an effective integrated cause of action within the

FLSA, prevent employers from pilfering the wages rightfully earned by their employees. See,

Billingsley v. Citi Trends, Inc., 13-12561, 2014 WL 1199501 (11th Cir. Mar. 25, 2014).

       1.      This case implicates an adult entertainment club which goes by the trade name of

“Spearmint Rhino Gentleman’s Club.” The entity and employers implicated are WPB Hospitality,

LLC and KATHY VERCHER (“Defendants”).
       2.      Defendants have a longstanding policy of misclassifying its employees as

independent contractors.

       3.      Defendants required and/or permitted Plaintiff MARQUISHA HOLMES

(“Plaintiff”) and hundreds of other individuals to work as an exotic “entertainer” and/or dancer at

their adult entertainment club but refused to compensate them at the applicable minimum wage

rate. In fact, Defendants refused to compensate Plaintiffs at all for the hours they worked.

Plaintiffs’ only compensation was in the form of tips from club patrons.

       4.      Defendants’ conduct violates the FLSA, which requires non-exempt employees,

such as Plaintiff, to be compensated at least the federally mandated minimum wage of $7.25 for

every single hour they work. See 29 U.S.C. § 206(a).

       5.      Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to

29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision as does Defendants’ practice

of siphoning away those tips to distribute to non-tip eligible employees. See 29 U.S.C. §§ 203,

206.

       6.      Plaintiff brings a collective action to recover the unpaid wages owed to her and all

other similarly situated employees, current and former, of Defendants who worked at Spearmint

Rhino Gentleman’s Club, at any time during the three-year period before this Complaint was filed

up to the present (“Class Members”). These Class Members should be informed of the pendency

of this action and apprised of their rights to join in the manner envisioned by Hoffman-La Roche

Inc. v. Sperling, 493 U.S. 165 (1989) and its progeny.

       7.      Likewise, Defendants’ practice of failing to pay tipped employees at least the

minimum wage each hour/week is in violation of Article X, Section 24 of the Florida Constitution.




                                                 2
       8.      Thus, Plaintiff further complains on behalf of herself, and a class of other similarly

situated current and former “entertainer” employees of the Defendants, pursuant to

Fed.R.Civ.P.23, that they are entitled to back wages from Defendants for hours/weeks of work for

which they did not receive at least the Florida minimum wage, in violation of Article X, Section

24 of the Florida Constitution (“Florida Minimum Wage Claims”).

                 II.     SUBJECT MATTER JURISDICTION AND VENUE

       9.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.

       10.     This Court has the authority to grant declaratory relief pursuant to the FLSA and

the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

       11.     This Court has jurisdiction over the Florida Minimum Wage Claims pursuant to 28

U.S.C. §1367, because the acts and omissions that give rise to Plaintiffs’ FLSA claims are the same

acts and omissions that give rise to Plaintiffs’ Florida Minimum Wage Claims.

       12.     This Court also has original jurisdiction over Plaintiffs’ Florida Minimum Wage

Claims pursuant to 28 U.S.C. § 1332(d) (“CAFA”), because there is diversity between the

Defendants and at least one Plaintiff and/or member of the putative class, the amount in

controversy exceeds $5,000,000.00, exclusive of interest and costs, and the putative class exceeds

one hundred members in number.

       13.     Venue is proper in the Southern District of Florida because the events forming the

basis of this suit occurred in this District, and the corporate Defendant’s principal place of business

is located in this District. In particular, Defendant’s club is located at 2154 Zip Code Place, West

Palm Beach, Florida.




                                                   3
        14.       Venue is also proper in this District because Plaintiff’s claims accrued in this

District.

                      III.    PARTIES AND PERSONAL JURISDICTION

        15.       Plaintiff Marquisha Holmes is citizen of the State of Florida, and resides in this

judicial district. Marquisha Holmes’ written consent to this action is attached hereto as EXHIBIT

A.

        16.       The Members of the FLSA Collective Action are all of Defendants’ current and

former exotic entertainers who worked at Spearmint Rhino Gentleman’s Club located in West

Palm Beach, Florida at any time during the three (3) years prior to the filing of this Complaint up

to the present, who elect to file a consent to join in this action.

        17.       The (Florida Minimum Wage Claim) Class Members are all of Defendants’ current

and former exotic entertainers who worked at Spearmint Rhino Gentleman’s Club located in West

Palm Beach, Florida at any time during the five (5) years prior to the filing of this Complaint up

to the present.

        18.       Defendant WPB Hospitality, LLC. is a Florida limited liability company doing

business in West Palm Beach for the purpose of accumulating monetary profit. This Defendant

may be served through its Registered Agent as follows: Cogency Global Inc., 115 N. Calhoun

Street, Suite 4, Tallahassee, Florida 32301.

        19.       Defendant Kathy Vercher is an individual residing in California. Said Defendant

may be served with process at her personal residence: 1875 Tandem Way, Norco, California

92860. This Court has personal jurisdiction over this Defendant because she is an Officer and

Managing Member of WPB Hospitality, LLC, had sufficient contacts with the Southern District




                                                    4
of Florida both individually and as a corporate officer of Defendant at all times relevant hereto,

and the instant claims arose specifically because of acts and omissions she committed in this forum.



                                   IV.     FLSA COVERAGE

       20.     In an FLSA case, the following elements must be met. “(1) [plaintiff] is employed

by the defendant, (2) the defendant engaged in interstate commerce, and (3) the defendant failed

to pay [plaintiff] minimum or overtime wages.” Freeman v. Key Largo Volunteer Fire & Rescue

Dept., Inc., 494 Fed. Appx. 940, 942 (11th Cir. 2012) cert. denied, 134 S. Ct. 62, (U.S. 2013).

EMPLOYMENT RELATIONSHIP

       21.     “To be ‘employed’ includes when an employer ‘suffer[s] or permit[s] [the

employee] to work.’” Id. at 942 (citing 29 U.S.C. § 203(g)). “To determine if an individual is an

employee, ‘we look at the economic reality of all the circumstances’ surrounding the activity.” Id.

(citing Brouwer, 139 F.3d at 819). “We refer to this test as the ‘economic reality’ test.” Id. (citing

Villarreal v. Woodham, 113 F.3d 202, 205 (11th Cir.1997)). “The touchstone of the economic

reality test is the alleged employee’s economic dependence on the employer.” Id.

       22.     Here, Defendants had the power to hire and fire Plaintiffs.

       23.     Defendants hold auditions for entertainers looking to be hired at the club.

Defendants ask that the entertainers “bring proper dancing attire” to the auditions or submit a

picture if applying online.

       24.     Defendants controlled Plaintiffs’ work schedule.

       25.     Defendants scheduled Plaintiff and other entertainers to certain shifts.

       26.     Defendants required Plaintiff and other entertainers to work a certain number of

days during the week.



                                                  5
          27.   Defendants required Plaintiff and other entertainers to work specific days of the

week each week.

          28.   Defendants provided training, if needed, through an orientation program that taught

the entertainers what they needed to know in order to work at Spearmint Rhino Gentleman’s Club.

          29.   Defendants required Plaintiff and other dancers to wear certain clothing on certain

days of the week.

          30.   Defendants engage with their clientele through Google reviews and Defendants

refer to their exotic dancers and entertainers and staff as the “Rhino Team.”

          31.   Defendants determined the rate and the method of payment of all dancers including

Plaintiff.

          32.   Defendants set the price for their customers to pay dancers for side table dances

and lap dances.

          33.   Defendants set a price for their customers to pay entertainers for champagne room

dances.

          34.   Defendants required Plaintiff and all other entertainers to pay “house fees”

depending on the day and shift the dancer was working.

          35.   Defendants required Plaintiff and all other entertainers to tip out certain employees

at the end of their shift including but not limited to the DJ, the House Mom, wait staff, floor men,

valet, security, and managers.

          36.   Entertainers are an integral part of Defendants’ strip clubs.




                                                  6
         37.      Plaintiff and all other entertainers’ job duties consisted of dancing in designated

areas and performing dances for Defendants’ customers at the club. These job duties require little

to no skill.1

         38.      Defendants maintained some records regarding the time Plaintiff and all other

entertainers arrived and left the club.

         39.      At all material times, Defendants have been employers within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

         40.      Moreover, the Fair Labor Standards Act (“FLSA”) defines the term “employer”

broadly to include “any person acting directly or indirectly in the interest of an employer in relation

to any employee.” 29 U.S.C. § 203(d).

         41.      The statutory definition of “employer” includes corporate officers, participating

shareholders, supervisors, managers, or other employees where that individual exercises some

supervisory authority over employees and is responsible in whole or in part for the alleged

violation. See id.; Reich v. Circle C. Investments, Inc., 998 F.2d 324, 329 (5th Cir. 1993); Donovan

v. Grim Hotel Co., 747 F.2d 966, 971-72 (5th Cir. 1984).

         42.      Defendant Kathy Vercher is a corporate officer and managing member of WPB

Hospitality, LLC.




1 See, Freund v. Hi-Tech Satellite, Inc., 185 Fed. Appx. 782, 783 (11th Cir. 2006) ([C]ourts must determine whether,
as a matter of economic realit[y], an individual is an employee or an independent contractor in business for himself.
Several factors guide this inquiry: (1) the nature and degree of the alleged employer's control as to the manner in which
the work is to be performed; (2) the alleged employee's opportunity for profit or loss depending upon his managerial
skill; (3) the alleged employee's investment in equipment or materials required for his task, or his employment of
workers; (4) whether the service rendered requires a special skill; (5) the degree of permanency and duration of the
working relationship; (6) the extent to which the service rendered is an integral part of the alleged employer's
business.”) (internal citations omitted); see also, Clincy v. Galardi S. Enterprises, Inc., 808 F. Supp. 2d 1326, 1343
(N.D. Ga. 2011) (applying economic reality test and finding exotic dancers were employees not independent
contractors).


                                                           7
        43.    Defendant Kathy Vercher is involved in the day-to-day business operation of

Spearmint Rhino Gentleman’s Club.

        44.    Defendant Kathy Vercher has responsibility for the supervision of the entertainers

at Spearmint Rhino Gentleman’s Club.

        45.    Defendant Kathy Vercher is responsible for the compensation or lack thereof paid

to entertainers at Spearmint Rhino Gentleman’s Club.

        46.    Defendant Kathy Vercher has the authority to hire and fire employees, the authority

to direct and supervise the work of employees, the authority to sign on the business’s checking

accounts, including payroll accounts, and the authority to make decisions regarding employee

compensation and capital expenditures.

        47.    Additionally, Defendant Kathy Vercher was responsible for the day-to-day affairs

of the club.

        48.    In particular, Defendant Kathy Vercher was responsible for determining whether

the club complied with the Fair Labor Standards Act.

        49.    As such, Defendant Kathy Vercher is the employer of the Plaintiffs and Class

Members within the meaning of 3(d) of the FLSA, and is jointly, severally, and liable for all

damages.

ENTERPRISE AND INDIVIDUAL COVERAGE

        50.    “The Fair Labor Standards Act (the “FLSA”), 29 U.S.C. § 207(a) (1), requires an

employer to pay overtime compensation to an hourly worker if the employee can establish

individual coverage or enterprise coverage.” Silver v. Dr. Neal Krouse, D.O., P.A., 06-60634-

CIV, 2007 WL 4098879 *2 (S.D. Fla. Nov. 16, 2007) (citing Thorne v. All Restoration Svcs., Inc.,

448 F.3d 1264, 1265 (11th Cir. 2006)). “To qualify for enterprise coverage, Defendants must



                                                8
‘ha[ve] employees engaged in commerce or in the production of goods for commerce, or [ ] ha[ve]

employees handling, selling, or otherwise working on goods or materials that have been moved in

or produced for commerce by any person; and is an enterprise whose annual gross volume of sales

made or business done is not less than $500,000.’” Id. (citing 29 U.S.C. § 203(s)(1)(A)(i) and (ii)).

“The phase ‘engaged in commerce’ is interpreted broadly and liberally.” Id. (citing Alonso v.

Garcia, 147 Fed. Appx. 815, 816 (11th Cir. 2005)).

       51.     At all material times, the corporate Defendant has been an enterprise within the

meaning of 3(c) of the FLSA. 29 U.S.C. § 203(c).

       52.     On information and belief, in 2015, 2016, 2017, 2018, and 2019 the corporate

Defendant grossed in excess of $500,000.00 in annual revenue per year and is expected to gross

in excess of $500,000.00 in 2020.

       53.     At all material times, Defendant has been an enterprise in commerce or in the

production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they have

had employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       54.     Specifically, Defendant’s employees have sold goods—such as alcoholic beverages

and a variety of foods—that have been moved or produced in interstate commerce to Defendant’s

patrons. Additionally, Defendant’s employees, including Plaintiffs, have handled materials that

have been moved or produced in interstate commerce, which were used in the course of

Defendants’ business operations.

       55.     Defendants advertise on the internet, own clubs in multiple states which they

advertise together on their website, process credit cards from out of state patrons, communicate

via mail, email, and telephone with their clubs outside of the state of Florida, and sell their

merchandise across state lines.



                                                 9
          56.   Furthermore, Defendants have had, and continue to have, an annual gross business

volume in excess of the statutory standard.

          57.   At all material times, Plaintiffs were individual employees who engaged in

commerce or in the production of goods for commerce as required by 29 USC § 206.

WAGE VIOLATIONS

          58.   Defendants misclassify Plaintiff and all other entertainers as independent

contractors.

          59.   Defendants failed to pay Plaintiff and all other entertainers they hire any

compensation whatsoever.

          60.   The only money Plaintiff received was tips received directly from Defendants’

customers.

          61.   Defendants siphoned Plaintiff’s and all other entertainers’ tips by requiring them to

share their tips with other employees who are not eligible to participate in a tip pool.

                                          V.      FACTS

          62.   Plaintiff and Class Members have all been victimized by Defendants’ common

policy and plan to violate their rights under the FLSA and Article X, Section 24 of the Florida

Constitution and by denying them minimum wage, proper overtime, and the tips they lawfully

earned.

          63.   Defendants operate an adult entertainment club located at 2154 Zip Code Place,

West Palm Beach, Florida.

          64.   Defendants employ exotic entertainers at Spearmint Rhino Gentleman’s Club

located at 2154 Zip Code Place, West Palm Beach, Florida.

          65.   Plaintiff Marquisha Holmes is a former exotic entertainer at Defendants’ adult



                                                 10
entertainment club: Spearmint Rhino Gentleman’s Club.

       66.       Plaintiff worked on a regular basis for Defendants’ club.

       67.       From approximately 2015 until approximately February 2020, Plaintiff Marquisha

Holmes danced at Spearmint Rhino Gentleman’s Club in West Palm Beach, Florida.

       68.       Therefore, Plaintiff Marquisha Holmes has first-hand personal knowledge of the

pay violations at Spearmint Rhino Gentleman’s Club.

       69.       Plaintiff worked on a regular basis as an employee for Defendants’ club.

       70.       The exotic entertainers are compensated exclusively through tips received from

Defendants’ customers.

       71.       Defendants did not pay the entertainers compensation for any hours worked at their

establishment.

       72.       Defendants charged the entertainers certain fees per shift worked.

       73.       Defendants charged the entertainers a “house fee” depending on the time they arrive

to work.

       74.       Defendants also required the entertainers to share their tips with employees who do

not customarily and regularly receive tips, including the disc jockeys and the managers.

       75.       Defendants illegally classified the entertainers as independent contractors.

       76.       At all times, the entertainers were employees of Defendants as that term is defined

by the FLSA and relevant case law.

       77.       Defendants hired, fired and supervised the entertainers.

       78.       Defendants also set the schedule for the entertainers.

       79.       Defendants controlled the details of the entertainers’ jobs, including setting the

prices to charge customers for dances and imposing limitations on how to interact with the clubs’



                                                  11
customers.

       80.     Defendants also controlled the entertainers’ appearances with respect to their attire

and makeup.

       81.     Defendants disciplined the entertainers for not following club rules.

       82.     Defendants tracked the time and days the entertainers worked just as is common

for typical employer-employee relationships.

       83.     In addition, Defendants instructed the entertainers about when, where, and how the

entertainers were to perform their work.

       84.     The following further facts demonstrate the entertainers’ status as employees:

               a)     Defendants had the sole right to hire and fire the entertainers;

               b)     Defendants requires dancers to complete an employee application as a

               prerequisite to their employment;

               c)     Defendants made the decision not to pay overtime;

               d)     Defendants made the decision not to compensate at the FLSA minimum

               wage rate;

               e)     Defendants provided the entertainers with music equipment and a

               performing stage;

               f)     Defendants controlled the entertainers’ music;

               g)     The dancers have made no financial investment with Defendants’ business;

               h)     The dancers were hired as permanent employees and have worked for

               Defendants for years;

               i)     Defendants supervised the entertainers; and

               j)     Defendants scheduled entertainers and as such had sole control over their



                                                12
                opportunity for profit.

       85.      Defendants misclassified Plaintiffs and Class Members as independent contractors

to avoid their obligations to pay them pursuant to the FLSA and Article X, Section 24 of the Florida

Constitution.

       86.      Plaintiff and Class Members are not exempt from the overtime and minimum wage

requirements under the FLSA or Article X, Section 24 of the Florida Constitution.

       87.      Although Plaintiff and Class Members are required to and do in fact frequently

work at least forty (40) hours per workweek, they receive no compensation whatsoever from

Defendants and thus, Defendants violate the minimum wage requirements of the FLSA and Article

X, Section 24 of the Florida Constitution. See 29 U.S.C. § 206.

       88.      Defendants’ method of paying Plaintiff or lack thereof in violation of the FLSA and

Article X, Section 24 of the Florida Constitution was willful and was not based on a good faith and

reasonable belief that its conduct complied with the FLSA or Article X, Section 24 of the Florida

Constitution.

       89.      Defendants misclassified Plaintiff and other dancers with the intent to avoid paying

them in accordance to the FLSA and Article X, Section 24 of the Florida Constitution.

       90.      Defendants have been in the exotic dancing industry for years and are familiar with

the long line of federal cases holding that entertainers in this industry are employees as that term

is defined by the FLSA.

       91.      Defendants and their related entities and affiliates have repeatedly been the subject

of litigation arising from their misclassification of dancers as independent contractors.

       92.      The individually named Defendants keeps employment records for Spearmint

Rhino Gentleman’s Club.



                                                 13
        93.    The individually named Defendants has ultimate authority regarding hiring and

firing employees at Spearmint Rhino Gentleman’s Club.

        94.    The individually named Defendant created and implemented companywide policy

of misclassifying exotic entertainers as independent contractors at Spearmint Rhino Gentleman’s

Club.

        95.    Defendants operate a strip club under the assumed name “Spearmint Rhino

Gentleman’s Club.” Indeed, they advertise themselves as such on various websites.

                    VI.      COUNT ONE: VIOLATION OF 29 U.S.C. § 206
                               (AGAINST ALL DEFENDANTS)

        96.    Plaintiff incorporates all allegations contained in the foregoing paragraphs.

        97.    Defendants’ practice of failing to pay Plaintiff and Class Members at the required

minimum wage rate violates the FLSA. 29 U.S.C. § 206. In fact, Defendants do not compensate

the exotic entertainers whatsoever for any hours worked.

        98.    None of the exemptions provided by the FLSA regulating the duty of employers

to pay employees for all hours worked at the required minimum wage rate are applicable to

Defendants or Plaintiff.

        99.    Defendants failed to keep adequate records of Plaintiff’s and Class Members’ work

hours and pay in violation of section 211© of the FLSA. See 29 U.S.C. § 211©.

        100.   Federal law mandates that an employer is required to keep for three (3) years all

payroll records and other records containing, among other things, the following information:

               a)         The time of day and day of week on which the employees’ work week

               begins;

               b)         The regular hourly rate of pay for any workweek in which overtime

               compensation is due under section 7(a) of the FLSA;


                                                14
               c)     An explanation of the basis of pay by indicating the monetary amount paid

               on a per hour, per day, per week, or other basis;

               d)     The amount and nature of each payment which, pursuant to section 7(e) of

               the FLSA, is excluded from the “regular rate”;

               e)     The hours worked each workday and total hours worked each workweek;

               f)     The total daily or weekly straight time earnings or wages due for hours

               worked during the workday or workweek, exclusive of premium overtime

               compensation;

               g)     The total premium for overtime hours. This amount excludes the straight-

               time earnings for overtime hours recorded under this section;

               h)     The total additions to or deductions from wages paid each pay period

               including employee purchase orders or wage assignments;

               i)     The dates, amounts, and nature of the items which make up the total

               additions and deductions;

               j)     The total wages paid each pay period; and

               k)     The date of payment and the pay period covered by payment.

29 C.F.R. § 516.2, § 516.5.

       101.    Defendants have not complied with federal law and have failed to maintain such

records with respect to Plaintiff and Class Members. Because Defendants’ records are inaccurate

and/or inadequate, Plaintiff and Class Members can meet their burden under the FLSA by proving

that they, in fact, performed work for which they were improperly compensated, and produce

sufficient evidence to show the amount and extent of the work “as a matter of a just and reasonable

inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co.¸ 328 U.S. 680, 687 (1946).



                                                15
 VII.    COUNT TWO: VIOLATION OF ARTICLE X, SECTION 24 OF THE FLORIDA
                             CONSTITUTION
                     (AGAINST WPB HOSPITALITY LLC)

        102.    Plaintiff incorporates all allegations contained in the foregoing paragraphs.

        103.    Plaintiff, and those similarly situated employees, are/were entitled to be paid at least

the Florida minimum wage for each hour/week worked during employment with Defendant.

        104.    Specifically, Plaintiff, and those similarly situated employees, were not paid the

proper minimum wage, as required by Article X, Section 24 of the Florida Constitution.

        105.    Defendant willfully failed to pay Plaintiffs, and those similarly situated employees,

minimum wages for one or more weeks during Plaintiffs’ employment contrary to Article X, Section

24 of the Florida Constitution.

        106.    Although such prerequisites are unconstitutional, Plaintiffs have complied with all

statutory prerequisites to bringing his claim pursuant to Article X, Section 24 of the Florida

Constitution.

        107.    Specifically, on March 20, 2020, Plaintiff served the Corporate Defendant with a

Notice pursuant to Fla. Stats. § 448.110, on behalf of herself, and those similarly situated to Plaintiff.

A copy of Plaintiff’s Notice Letter served on the Corporate Defendant is attached hereto as EXHIBIT

B.

        108.    More than 15 days have elapsed since Plaintiff’s service of her Notice Letter on the

Corporate Defendant, and the Corporate Defendant has failed to make payment to Plaintiff.

        109.    As a direct and proximate result of Defendant’s deliberate underpayment of wages,

Plaintiff, and those similarly situated employees, have been damaged in the loss of minimum wages

for one or more weeks of work with Defendant.




                                                   16
        110.   Plaintiffs are entitled to an award of damages in an amount equal to the relevant

Florida Minimum Wage, and an equal amount as liquidated damages.

        111.   Plaintiffs are entitled to an award of reasonable attorneys’ fees and costs, pursuant to

Article X, Section 24 of the Florida Constitution.

                      VIII. COLLECTIVE ACTION ALLEGATIONS
                                (AGAINST ALL DEFENDANTS)
        112.    As part of their regular business practices, Defendants have intentionally, willfully

and repeatedly harmed Plaintiff and Class Members by engaging in a pattern, practice, or policy

of violating the FLSA on a class wide basis, as described above.

        113.   Although Defendants permitted and/or required Class Members to work countless

hours per workweek, Defendants have denied them full compensation for their hours worked by

depriving them full compensation at the federally mandated minimum wage rate.

        114.    Class Members perform or have performed the same or similar work as Plaintiff.

In particular, Plaintiff and Class Members all worked as exotic entertainers under the same

conditions and subject to the same violations of the FLSA.

        115.   Defendants have classified and continues to classify Class Members as independent

contractors.

        116.    Class Members are not exempt from receiving overtime pay and/or minimum wage

at the federally mandated minimum wage rate under the FLSA.

        117.    As such, Class Members are similar to Plaintiff in terms of job duties, pay

structure, misclassification as independent contractors and/or the denial of overtime and minimum

wage.




                                                     17
       118.     Defendants’ failure to pay overtime compensation and hours worked at the

minimum wage rate required by the FLSA results from generally applicable policies or practices

and does not depend on the personal circumstances of the Class Members.

       119.     The experiences of Plaintiff, with respect to her pay, are typical of the experiences

of Class Members.

       120.     The experience of Plaintiff, with respect to her job duties, are typical of the

experiences of Class Members.

       121.     The specific job titles or precise job responsibilities of each Class Member does

not prevent collective treatment.

       122.     All Class Members, irrespective of their particular job requirements, are entitled to

federal minimum wage compensation for hours worked during a workweek.

       123.     All Class Members, irrespective of their particular job requirements, are entitled to

compensation for hours worked at the federally mandated minimum wage rate.

       124.     Although the exact amount of damages may vary among Class Members, the

damages for Class Members can be easily calculated by a formula.

       125.     The claims of all Class Members arise from a common nucleus of facts.

       126.     Liability is based on a systematic course of wrongful conduct by Defendants that

caused harm to all Class Members.

       127.     The Plaintiff and the Class Members held the same job title: Dancers and/or

Entertainers.

       128.     The Defendants have classified all of its entertainers as independent contractors

from at least 2015 to present.




                                                 18
       129.    The individually named Defendant instituted, permitted, and/or required the policy

and practice of classifying all exotic entertainers at Spearmint Rhino Gentleman’s Club as

independent contractors.

       130.    The individually named Defendant instituted, permitted, and/or required the policy

and practice of charging all exotic entertainers at Spearmint Rhino Gentleman’s Club a house fee.

       131.    The individually named Defendant instituted, created, and/or permitted the policy

and practice of requiring all dancers and/or exotic entertainers at Spearmint Rhino Gentleman’s

Club to tip out staff including the DJ.

       132.    As such, the class of similarly situated Plaintiffs is properly defined as follows:

               Defendants’ current and former exotic entertainers who worked at
               Spearmint Rhino Gentleman’s Club at any time during the three years
               before this Complaint was filed up to the present.

                           IX.     CLASS ACTION ALLEGATIONS
                                 (AGAINST WPB HOSPITALITY, LLC)

       133.    Plaintiff sues on her own behalf and on behalf of a class of persons under Rules

23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure.

       134.    Plaintiff brings her Florida Minimum Wage Claims on behalf of all persons who were

employed by Defendants at any time since 2015, to the entry of judgment in this case (the “Class

Period”), who were “entertainer” employees and who have not been paid at least the applicable Florida

Minimum Wage for hours/weeks worked, as required, in violation of Article X, Section 24 of the

Florida Constitution (the “Class”).

       135.    The persons in the Class identified above are so numerous that joinder of all members

is impracticable. Although the precise number of such persons is unknown, and the facts on which

the calculation of that number are presently within the sole control of the Defendants, upon information

and belief, there are between 300 and 500 members of the Class during the Class Period.

                                                 19
       136.    The claims of Plaintiffs are typical of the claims of the Class, and a class action is

superior to other available methods of fair and efficient adjudication of the controversy - particularly

in the context of wage and hour litigation where individual plaintiffs lack the financial resources to

vigorously prosecute a lawsuit in federal court against corporate defendants.

       137.    The Defendants have acted or refused to act on grounds generally applicable to the

class, thereby making appropriate final injunctive relief or corresponding declaratory relief with

respect to the class as a whole.

       138.    Specifically, Defendants illegally misclassified all of their exotic entertainer

employees, including Plaintiff as independent contractors and failed to pay them minimum wages as

mandated by Article X, Section 24 of the Florida Constitution.

       139.    Application of this policy or practice does/did not depend on the personal

circumstances of Plaintiff or those joining this lawsuit. Rather, the same policy or practice which

resulted in the non-payment of minimum wages to Plaintiff applied and continues to apply to all

class members. Accordingly, the class members are properly defined as:

               Defendants’ current and former exotic entertainers who worked at
               Spearmint Rhino Gentleman’s Club in West Palm Beach, Florida, at
               any time during the five (5) years before this Complaint was filed up to
               the present.

       140.    Plaintiff is committed to pursuing this action and has retained competent counsel

experienced in employment law and class action litigation.

       141.    Plaintiffs have the same interests in this matter as all other members of the class and

Plaintiff’s claims are typical of the Class.

       142.    There are questions of law and fact common to the Class which predominate over any

questions solely affecting the individual members of the Class, including but not limited to:



                                                 20
               a)     whether the Defendants employed the members of the Class within the meaning

               of Article X, Section 24 of the Florida Constitution;

               b)     whether the Defendants failed to keep true and accurate time records for all

               hours worked by Plaintiff and members of the Class;

               c)     what proof of hours worked is sufficient where employers fail in their duty to

               maintain time records;

               d)     whether Defendants misclassified their exotic entertainer employees as

               independent contractors;

               e)     whether Defendants failed and/or refused to pay the members of the Class at

               least the Florida Minimum Wage in one of more workweeks;

               f)     whether the Defendants are liable for all damages claimed hereunder,

               including but not limited to, costs, disbursements and attorney’s fees; and

               g)     whether the Defendants should be enjoined from such violations of Article X,

               Section 24 of the Florida Constitution in the future.


                                 XI.      DAMAGES SOUGHT

       143.     Plaintiff and Class Members are entitled to recover compensation for the

hours/weeks they worked for which they were not paid at least the Florida-mandated minimum

wage rate.

       144.    Additionally, Plaintiff and Class Members are entitled to recover their unpaid

overtime compensation.

       145.    Plaintiff and Class Members are also entitled to all of the misappropriated funds,

including all funds that were charged as fees and penalties, and all tips that were taken. Without




                                                 21
repayment of such fees, Plaintiff and Class Members will not have been paid minimum wage and

overtime in accordance with the FLSA.

       146.     Plaintiff and Class members are also entitled to an amount equal to all of their

unpaid wages and fees as liquidated damages. 29 U.S.C. § 216(b); Article X, Section 24 of the

Florida Constitution.

       147.     Plaintiff and FLSA Class Members are entitled to recover their attorney’s fees and

costs as required by the FLSA. 29 U.S.C. § 216(b) and Article X, Section 24 of the Florida

Constitution.



                                         JURY DEMAND

       148.     Plaintiff and Class Members hereby demand trial by jury.

                                             PRAYER

       For these reasons, Plaintiff and Class Members respectfully request that judgment be

entered in their favor awarding the following relief:

                a)      Certification of this action as a class action pursuant to Fed. R. Civ. P.

                23(b)(2) and (3) on behalf of the members of the Class and appointing Plaintiff and

                her counsel USA Employment Lawyers – Jordan Richards PLLC and Morgan &

                Morgan P.A. to represent the Class;

                b)      Designation of this action as a collective action on behalf of the Collective

                Action Members and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to

                all similarly situated members of an FLSA Opt-In Class, appraising them of the

                pendency of this action, permitting them to assert timely FLSA claims in this action

                by filing individual Consents to Sue pursuant to 29 U.S.C. §216(b) and appointing



                                                 22
Plaintiff and her counsel USA Employment Lawyers – Jordan Richards PLLC and

Morgan & Morgan P.A. to represent the Collective Action members;

c)     Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

practices complained of herein are in violation of the maximum hour and minimum

wage provisions of the FLSA;

d)     Overtime compensation for all hours worked over forty in a workweek at

the applicable time-and-a-half rate;

e)     All unpaid wages at the FLSA mandated minimum wage rate;

f)     All unpaid wage at the Florida mandated minimum wage rate;

g)     All misappropriated tips;

h)     All misappropriated funds that were labeled as fees or otherwise;

i)     An equal amount of all owed wages and misappropriated funds and tips as

liquidated damages as allowed under the FLSA;

j)     An equal amount of all owed wages and misappropriated funds and tips as

liquidated damages as allowed under Article X, Section 24 of the Florida

Constitution;

k)     Reasonable attorney’s fees, costs and expenses of this action as provided by

the FLSA; and

l)     Such other relief to which Plaintiffs and Class Members may be entitled, at

law or in equity.




                                   23
Dated this 8th of April 2020

                                                  Respectfully submitted,

USA EMPLOYMENT LAWYERS –                          MORGAN & MORGAN, P.A.
JORDAN RICHARDS, PLLC                             8151 Peters Road, 4th Floor
805 E. Broward Blvd. Suite 301                    4th Floor
Fort Lauderdale, Florida 33301                    Plantation, Florida 33324
Ph: (954) 871-0050                                Ph: (954) 327-5355
Counsel for Plaintiffs                            Counsel for Plaintiffs

By: /s/ Jordan Richards                           By: /s/ Andrew R. Frisch
JORDAN RICHARDS, ESQUIRE                          ANDREW R. FRISCH, ESQUIRE
Florida Bar No. 108372                            Florida Bar No. 27777
Jordan@jordanrichardspllc.com                     afrisch@forthepeople.com
Melissa@jordanrichardspllc.com
Jake@jordanrichardspllc.com




                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on April 8, 2020.


                                                  By: /s/ Jordan Richards
                                                  JORDAN RICHARDS, ESQUIRE
                                                  Florida Bar No. 108372


                                      SERVICE LIST:




                                             24
